Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 32-33 and 38-50, drawn to a method for assessing cell potency, comprising (i) obtaining a population of cells, (ii) culturing the cells for a time period that minimizes variability in cell number once the cells have been cultured for the time period, and (iii) performing an assay to determine whether the cells produce a marker that acts as a surrogate for potency of the cells, classified in C12N 5/06 and G01N 33/88.
II. Claims 34-37, drawn to a method for assessing cell potency, comprising (i) obtaining a population of cells, (ii) culturing the cells for a time period that minimizes variability in cell number once the cells have been cultured for the time period, (iii) further culturing the cells in a medium that comprises one or more agents capable of inducing production of one or more genes in the cells, and (iv) performing an assay to determine whether the cells produce a marker that acts as a surrogate for potency of the cells, classified in C12N 15/01, C12N 5/06 and G01N 33/88.
It is noted that claim 33 depends from claim 2, which has been canceled.  It is assumed that claim 33 depends from claim 1, therefore, claim 33 has been assigned to invention I.

The inventions are independent or distinct, each from the other because:
I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are (1) a method for assessing cell potency, comprising culturing the cells for a time period that minimizes variability in cell number once the cells have been cultured for the time period vs. (2) a method for assessing cell potency, comprising culturing the cells for a time period that minimizes variability in cell number once the cells have been cultured for the time period and further culturing the cells in a medium that comprises one or more agents capable of inducing production of one or more genes in the cells.  Adding one or more agents capable of inducing production of one or more genes in the cells is different from merely culturing the cells in a cell culture medium for a time period.  They are drawn to different scientific considerations and have different designs, modes of operation and effects.  They are drawn to different methods that differ at least in method steps, reagents and doses used, schedules used, response variables and criteria of success.  Inventions I and II have diverse classifications and require separate search and the search would not be coextensive.  Inventions I and II are not obvious variants and are patentably distinct from each other.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different 
         classes/subclasses or electronic resources, or employing different search queries).
(d) the prior art applicable to one invention would not likely be applicable to another 
        invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Upon election of invention I, Applicant is required to select one species (one type of cell) from the list of cells recited in claim 39.
It is noted that claims 41-42 will be examined only when the placental stem cells is selected.

Upon election of invention I, Applicant is required to select one species (one type of marker) from the markers recited in claim 33 (PGE2) and claim 46.

The species are independent or distinct because they represent different cell types that differ biologically and physiologically and they have different cell markers.  They are drawn to different scientific considerations and need to be considered individually.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 32, 38-40, 43-45 and 47-50 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
(b) The prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632